           Case 1:21-cr-00028-APM Document 413 Filed 09/10/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           *
                                                   *
                    vs.                            *        Case No. 21-cr-00028-2 (APM)
                                                   *
DONOVAN CROWL,                                     *
         Defendant                                 *
                                                   *

                                                ooOoo

              NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT
           OF MR. CROWL’S MOTION TO DISMISS COUNTS ONE AND TWO
            FOR FAILURE TO STATE AN OFFENSE AND FOR VAGUENESS

        Donovan Crowl, by his undersigned counsel, hereby advise this Honorable Court of pertinent

and significant authority that has come to Mr. Crowl’s attention after the recent hearing and the filing

of Memoranda in the case, which is pertinent and significant to the issues raised by Mr. Crowl in his

motion and reply (ECF 288, 400).

        In Dream Defenders, et al., v. Ron DeSantis, 4:21-cv-00191-MW-MAF (N.D. Fla. Sept. 9,

2021), the Chief Judge of the Northern District of Florida entered a preliminary injunction against

enforcement of Florida Statute § 870.01(2), an “anti-riot” law enacted by the Florida legislature in

2021.1 Preliminary Injunction attached as Exhibit 1.



       1
           Section 870.01(2), Fla. Stat. (2021) provides:

        A person commits a riot if he or she willfully participates in a violent public
        disturbance involving an assembly of three or more persons, acting with a common
        intent to assist each other in violent and disorderly conduct, resulting in:

                (a) Injury to another person;
                (b) Damage to property; or
                (c) Imminent danger of injury to another person or damage to property.
            Case 1:21-cr-00028-APM Document 413 Filed 09/10/21 Page 2 of 3




        The court’s analysis is relevant to the questions raised by Mr. Crowl. With respect to the

vagueness issue, the question before the DeSantis Court was “whether a person of ordinary

intelligence can understand what the statute prohibits.” Id. at 50.

                So the question before this Court is not whether there is any reading
                that would render the statute constitutional. Nor is it whether there
                is a possible, plausible, or simply reasonable reading that would
                render the statute constitutional. Instead, the question is whether
                there is a constitutional reading of the statute that is both reasonable
                and readily apparent and, thus, does not require this Court to rewrite
                the statute to conform it to constitutional requirements.

Id. at 48 (emphasis original).

        The DeSantis opinion is also relevant to Mr. Crowl’s argument that the conduct alleged in

the Indictment implicates First Amendment activities that requires a heightened standard of review.2

The opinion is also relevant to Mr. Crowl’s argument that application of § 1512(c)(2) to the conduct

charged in this case chills the First Amendment rights of all Americans. Even with a statute, whose

terms are more precise than § 1512(c)(2)’ “corruptly . . . otherwise obstructs, influences, or impedes”

the De Santis court recognized that the legislation criminalizes a defendant’s participation in a

protest even if the individual defendant did not participate in the violent acts himself, the very theory

of prosecution propounded by the government in this case.




        2
          See, e.g., Crowl Motion (ECF 288) at 2-4 (“When activity that falls within the shadow of
the First Amendment is alleged to be criminal, courts are required to apply the strictest standards of
judgment in ensuring that only intentional criminal activity is prosecuted and not constitutionally
protected actions, beliefs or associations”); Reply (ECF 400) at 22 (“To interpret ‘corruptly’ [in
obstruction statute] as meaning ‘with an improper motive or bad or evil purpose’ would raise the
potential of overbreadth’ in this statute because of the chilling effect on protected activities. . . Where
‘corruptly’ is taken to require an intent to secure an unlawful advantage or benefit, the statute does
not infringe on first amendment guarantees and is not ‘overbroad.’”).

                                                    2
        Case 1:21-cr-00028-APM Document 413 Filed 09/10/21 Page 3 of 3




       As the DeSantis Court explained:

              First, as explained above, the statute is vague because it is subject to
              multiple reasonable constructions. It is also not subject to a limiting
              construction. Second, considering the statute’s ambiguous scope, it
              is overbroad. To be sure, the statute criminalizes a large amount of
              unprotected activity. But, in its ambiguity, it also consumes vast
              swaths of core First Amendment speech. Because it is unclear
              whether a person must share an intent to do violence and because it
              is unclear what it means to participate, the statute can plausibly be
              read to criminalize continuing to protest after violence occurs, even
              if the protestors are not involved in, and do not support, the violence.
              The statute can also be read to criminalize other expressive activity,
              like remaining at the scene of a protest turned violent to film the
              police reaction. See Toole v. City of Atlanta, 798 F. App’x 381, 388
              (11th Cir. 2019) (explaining that persons have a clearly established
              First Amendment right to peacefully protest and to film police).

Id. at 75-76 (emphasis added).

                                                     Respectfully submitted,


                                                     /s/ Carmen D. Hernandez


                                                     Carmen D. Hernandez
                                                     Bar No. MD03366
                                                     7166 Mink Hollow Rd
                                                     Highland, MD 20777
                                                     (240) 472-3391

                                 CERTIFICATE OF SERVICE

      I hereby certify that the instant notice was served on all counsel of record 10th day of
September, 2021 on all counsel of record via ECF.



                                                             /s/

                                                      Carmen D. Hernandez



                                                 3
